 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's discriminatory action to the date of the offer of reinstatement.Thequarterly periods, herein called"quarters,"shall begin with the first day of January,April, July, and October.Loss of pay shall be determined by deducting from asum equal to that which the employee would normally have earned for each suchquarter or portion thereof,his net earnings,if any, in other employment during thatperiod.Earnings in one particular quarter shall have no effect upon the back-payliability for any other quarter.Itwill also be recommended that the Respondentmake available to the Board,upon request,payroll and other records to facilitatechecking the back pay due.Having found also that the Respondent discriminatorily deprived William Singletonof customary overtime in the period August 6, 1952, to November 26, 1952, I shalltherefore recommend that the Respondent make William Singleton whole for anyloss of pay he may have suffered in such period through loss of overtime work,by payment to him of a sum of money equal to that he normally would have earnedthrough overtime work in such period,based upon the average overtime weeklyhours of work of similar workers in such work period. It will also be recommendedthat the Respondent make available to the Board,upon request,payroll and otherrecords to facilitate checking the amount of overtime pay due.Upon the basis of the foregoing findings of facts and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.District 15, InternationalAssociationofMachinists,isa labor organizationwithin the meaning of Section2 (5) of the Act.2.TheRespondent is an employer engaged in commerce within the meaning ofSection2 (2), (6), and (7) of the Act.3.TheRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and(3) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce withinthe meaning of Section2 (6) and (7) of the Act.5.The Respondent did not violate Section 8 (a) (3) of theAct in thedischargeof John Darman on October24,1952,orin the alleged conditioned reinstatementof JackBergenfeldon July 7, 1952.6.The Respondent did not violate Section 8 (a) (1) of theAct inthe actionsenumerated and set forth in paragraph 6 (a), (f), (g), (h), and(i)of the com-plaint.[Recommendations omitted from publication.]SEAMPRUFE,INC. (HOLDENVILLE PLANT)andINTERNATIONAL LADIES'GARMENTWORKERSUNION,AFL.Case No. 16-CA-677.July7, 195.Decision and OrderOn March 26, 1954, Trial Examiner Henry S. Salim issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel and the Respondent filed exceptions to the Intermediate Reportand the Respondent submitted a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.The'The Respondent's iequest for oral argument is hereby denied because-the record andthe exceptions and brief, in our opinion,adequately present the issues and the positionsof the parties109 NLRB No. 2. SEAMPRUFE, INC.25rulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions of the General Counsel and the Respond-ent, the Respondent's brief, and the entire record in this case, andhereby adopts the Trial Examiner's findings,2 conclusions a and rec-ommendations with the corrections' and modifications 5 noted below.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Seamprufe, Inc.(Holdenville plant), Holdenville, Oklahoma, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Enforcing its rule prohibiting the distribution of union litera-ture and solicitation of union membership on and adjacent to itsparking lot during the employees' nonworking time, provided, how-ever, that the Respondent may impose reasonable and nondiscrimina-tory regulations in the interest of plant efficiency and discipline, butnot as to deny access to union representatives for the purpose of effect-ing such distribution or solicitation.(b)Engaging in any like or related acts or conduct which inter-feres with, restrains, or coerces its employees in the exercise of their2In its brief,the Respondent makes the following contentions to support its positionthat it did not violate Section 8(a) (l) of the Act, each of which we find lacking in merit:(a)Respondent asserts that it does not have a no-solicitation rule, but has a nondis-criminatory no-trespassing rule14 our opinion,this distinction is one without a differenceFor, regardless of how the rule is described,the gravamen of the offense is that theRespondent applies it so as to prohibit the distribution of union literature and solicitationof union memberships by union iepresentatives on and near the parking lot during non-working time (b) Respondent points out that,while there is evidence in the record tosuppoit the Trial Examiner's finding that in the evening employees depart the plant areawithout stopping at any point in the vicinity of the plant,there is no evidence that thisalso occurs in the morning when the employees repot to work In our opinion the TrialExaminer has drawn a reasonable inference from the factsThus, if the employees areable to engage in this nonstop method of diving in the evening despite the fact that theyall finish work and leave at 4: 30 p in , it is very unlikely that they do not follow a similarprocedure in the morning when they undoubtedly do not reach the vicinity of the plant atthe same time,and (c) the Respondent directs attention to the fact that there is no evidencethat the union organizers actually attempted to distribute literature at the plantentrancesor exitsHowever, we do not believe that it was necessary for the organizers to go throughthe motions of making such an attempt as it is apparent that the nonstop method of drivingby the eniplgyees would have rendered the effort futile and abortive.'Monsanto Chemical Compalizy,108 NLRB No.151.Although Member Beeson dissentedfrom the majority opinion in that case.lienevertheless now considers himself bound bythat decision.4 In his report,the Ti ial Examiner incorrectly stated that Sona Williams drove to theRespondent's property on 3 occasions in the fall of 1952 and again on March 5, 1953Thereport is hereby corrected to show that she went to Respondent's property on 2 occasionsprior to March 5, 19536The General Counsel excepts to the Trial Examiner's failure to include in The Remedy,Conclusionsof Law,and Recommendations of the Intermediate Report his finding that theRespondent's rule also prohibited the solicitation of union memberships.We find merit inthis exception and the report is hereby modified accordingly. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to self-organization, to form labor organizations, to join orassistInternational Ladies' Garment Workers Union, AFL, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Rescind immediately its rule prohibiting the distribution ofunion literature and solicitation of union memberships upon andadjacent to its parking lot during the employees' nonworking time.(b)Post at its plant at Holdenville, Oklahoma, copies of the noticeattached hereto marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent or its representatives, beposted by the Respondent immediately upon receipt thereof, andmaintainedby it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AppendixNOTICE TO ALL EMPLOYEES AT THE HOLDENVILLE PLANTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL cease and desist from enforcing our rule prohibitingthe distribution of union literature and solicitation of union mem-berships on and adjacent to our parking lot during our employees'nonworking hours.WE WILL NOT engage in any like or related acts or conductwhich interfere with, restrain, or coerce our employees in theexercise of their rights to self-organization, to form labor organ-izations, to join or assist International Ladies' Garment Workers6 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." SEAMPRUFE, INC.27Union, AFL, or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engagein concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe Act.We hereby rescind our rule prohibiting the distribution of unionliterature and solicitation of union memberships on and near ourparking lot during nonworking hours of employees, except pursuantto reasonable controls not of such character, however, as to deny fullaccess to union representatives for the purpose of distribution.SEADIPRUFE, INC.(HOLDENCILLE PLANT),Employer.Dated----------------By-------------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard pursuant to duenotice at Holdenville, Oklahoma, before Henry S. Salim, the undersigned Trial Ex-aminer.The complaint issued on December 31, 1953, by the General Counsel oftheNational Labor Relations Board, and based on charges duly filed and served,alleges that the enforcement by Seamprufe, Inc., hereinafter called both Respondentand the Company, of a rule which, among other things, prohibits distribution ofunion literature and solicitation of union membership by representatives of the In-ternational Ladies' Garment Workers Union, AFL, herein called the Union, in andaround Respondent's parking lot of the Holdenville Plant constitutes a violation ofSection 8 (a) (1) of the Act. Respondent filed an answer admitting the jurisdictionalallegations of the complaint but denied that it had committed any of the unfair laborpractices alleged in the complaint.'All parties were represented at the hearing by counsel and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, to introduce relevantevidence, to argue orally, and to file briefs and proposed findings of fact andconclusions of law.The Respondent offered no testimony. Briefs have been filedby the General Counsel and the Respondent.2Upon the entire record in the case, and from his observation of the demeanor ofthe witnesses, the Trial Examiner makes the following:1.FINDINGS OF FACTIt is conceded and found that the Union is a labor organization within the mean-ing of Section 2 (5) of the Act. It is conceded also that the Respondent employsapproximately 200 employees at its Holdenville, Oklahoma, plant where it is engagedin the manufacture, sale, and distribution of lingerie.During the year 1953, Re-1No issue was piesented or tied with iespect to the exclusion of union repiesentativesfrom Respondent's property on a discriminatory basis'The record does not show General Counsel's Exhibit No 4 was received in evidence.It is hereby admitted. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent purchased raw materials exceeding $200,000 in value of which more than90 percent was shipped in interstate commerce to its Holdenville plant from pointsoutside the State of Oklahoma.During the same period, Respondent sold productsvalued in excess of $250,000, of which more than 90 percent was shipped in interstatecommerce from its Holdenville plant to points outside the State of Oklahoma.Re-spondent admits, and it is found, that the Respondent is engaged in commerce withinthe meaning of the Act.The IssueThe only issue in this case is the asserted right of a union which does not representthe employees in a plant to distribute union literature, outside of working hours, notin the functional part of the plant itself but solely on and about an adjacent parkinglotmaintained for the employees.What makes this novel is the fact,that the unionsolicitors are not employees of the Respondent.Nor is there any evidence that anyof the Respondent's employees were members of the charging union. The Respond-ent contends that there is a distinction between a situation in which prohibition ofunion activities on an employer's premises is directed against employees, and a situ-ation in which it is directed against union representatives who are not employeesand have no right to be on the employer's premises by virtue of their employment.3II.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsRespondent's plant is built on a 25-acre tract of land located on the outskirts ofHoldenville, Oklahoma, a town of approximately 6,000 people. It operates on a1-shift basis and employs approximately 200 employees of which two-thirds reside inHoldenville, the remaining one-third residing in communities within 5 to 10 milesaround Holdenville, with a few of the employees living as far as 30 miles from theplant.The employees, none of whom appear to be represented by any union forpurposes of collective bargaining, ride to work in privately owned automobiles eithersingly or in groups.The plant property is bounded on the east by a public road which runs along thefront of the property.The building that houses the factory, cafeteria, and officesfaces in an easterly direction.This east side of the property is bounded by a fence.Access to the front entrance to the building is from the public roadway along theeast side of the property.The property is bounded on the south by a public thor-oughfare called the Airport Road.Access to the rear or west entrance, which isnormally used by production workers (as distinguished from officials and office per-sonnel who use the east or front entrance) is from a private road on the west side ofthe Respondent's property.This private road 4 runs in a northerly direction fromthe public road (hereinafter referred to as the Airport Road) on the south side of theproperty and west of respondent's building to a point northwest of the plant buildingwhere it turns east and continues to and joins the public road near the northeastcorner of the property.The employee's parking lot is situated on Respondent's property adjacent to theprivate road directly behind and west of the Respondent's plant.The parking lotand sidewalk referred to hereinafter as the situs of where the union representativesdistributed their literature are on Respondent's property and are some distancenorth of the Airport Road which runs along the south side of the property.Employees coming to work drive in a westerly direction along the Airport Roadon the south side of the property, turn right into the private road on the west side,proceed north and then park their cars in the parking area adjacent to the rear or westentrance of the plant.After their automobiles are parked, the employees walk eastfrom the parking lot across the private road onto a sidewalk and enter the plant.5On leaving the plant at 4:30 p. m., the employees leave the parking area by drivingnorth on the private road to a point where this road turns east and then proceed onthis private road along the north side of the plant premises to where the private3A facet of this situation is where employees both work and live on company property.In such cases, a certified union representative is allowed to enter upon the premises forthe purposes of engaging in proper union activities.N. L. R. B. v. Stowe Spinndng Co.,336 U.S. 226;N. L. R. B. v. Lake Superior Lumber Corp.,167 F. 2d 147 (C. A. 6)N. L. R. B. v. Cities Service OilCo., 122 F. 2d 149 (C. A. 2).4 This private road, which is graveled, is entirely on Respondent's property.5 The union representatives distributed literature to the employees on the parking lotand in the vicinity of where the sidewalk adjoins the private road. SEAMPRUFE, INC.29road intersects the public road running along the east side of Respondent's property.6The automobiles then proceed in a southerly direction on this public road to whereit intersects the Airport Road at the southeast corner of the plant property at whichpointthey turn left in an easterly direction toward the center of Holdenville.Traffic on the public roads adjoining the plant is light because the plant is locatedin a rural or semirural area. As automobiles approach the plant in the morning whenthe employees report for work, they normally do not stop at any point in the vicin-ity of the plant until they park their cars on the Respondent's lot.When leaving at4:30 p. in., the automobiles normally do not stop from the time they leave the park-ing lot until they leave the vicinity of the plant area. It was testified that about 4:30p. in., on January 29, 1954, 80 cars containing 225 employees left-the plant's parkinglot, driving at maximum distance from each other of approximately one car-lengthand at speeds varying from 5 to 20 miles per hour. From the time they began toleave the parking lot, in this caravan fashion, until all 80 cars left the vicinity of theplant consumed approximately 10 minutes and they did not stop anywhere in thevicinity of the plant area.The record warrants the finding that this nonstop methodof driving to and from the plant area is the normal manner in which the employeesinvariably arrived at the plant area in the morning and departed in the evening. Itis found, therefore, that the difficulty of reaching prospective union members anddistributing union literature to employees off Respondent's property is virtually im-possible because of the special circumstances above described.Sometimessubsequent to July 2, 1953, and prior to January 29, 1954,Respondentposted "No Trespassing" signs at the southeast corner of its property and near thepoints at which the private road intersects with the public roads on the south andeast sides of the property.There are also "Private Road" signs at the latter twopoints which also were posted on Respondent's premises sometime between July 2,1953, and January 29, 1954.As stated above, the sole issue in this case is the Union's asserted right to use theparking lot and the adjoining sidewalk outside the west or rear entrance of the factorybuilding to distribute union literature and solicit union memberships.Sona Williams, a representative of the charging Union, drove to Respondent'sproperty on 3 occasions in the fall of 1952 and again on March 5, 1953. On these4 occasions, she parked her car on Respondent's lot, walked a short distance to apoint approximately where the private road on the west side of the plant intersectsthe parking area and the sidewalk leading to the employees' entrance and then pro-ceeded to distribute union literature to Respondent's employees who were reportingfor work.On the last occasion, March 5, 1953, and while accompanied by Irving Krantz, an-other union representative, the manager of Respondent's plant, Robert Nichols, cameout of the factory and told them, "You are trespassing on company property and youmust leave now."After some further conversation, Nichols continued, "You heardwhat I said leave now."Krantz then replied that he did not know they were oncompany property and that he would check and see if this were so, whereuponNichols replied, "Are you going now or shall I call the cops?"Whereupon Williamsand Krantz departed reluctantly.Georgia Sukenis, also a representative of the charging Union,first went upon theRespondent's property in February of 1953,7 at which time she stationed herself inthe vicinity of the parking lot, at a point near the sidewalk, equidistant from theparking lot and the employees' entrance.At that time and place she handed em-9 Signs posted on the property direct all traffic on the private road to proceed in onedirection; namely, north from the Airport Road and then east where the private road runsalong the north side of the plant property7The charge in this case was filed on September 17, 1953.Therefore, the proceedingsherein, insofar as considering alleged unfair labor practices, are limited to such allegedpractices occurring on and after March 17. 1953Section 10 (b) of the Act.The Respond-ent contended at the hearing that evidence relating to events occurring prior to March 17,1953, was inadmissibleRespondent's objection was overruled on the ground that suchevidence would be received and considered only as background"To the extent that theRespondent's activity in connection with the committee occurred more than 6 monthsbefore the filing and service of the original charge, Section 10 (b) of the Act preventssuch activity from being utilized as a basis for an unfair labor practice finding.However,such conduct may be, and has been, considered as background evidence to assist us inevaluating the Respondent's conduct which occurred after the 6-month period "McCannSteelCo., 105 NLRB No. 30 (not reported in punted volumes of Board Decisions andOrders), footnote 10.See alsoN. L. R B. v.SharpiesChemicalsCo, 209 F 2d 645(CA 6). 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees union literature as they left their parked cars and proceeded to enter theplant.The next time she stationed herself at the place described above was on May27, 1953.On that occasion she did not distribute union literature but merelygreeted the employees as they entered Respondent's plantShe returned to the plant on July 2, 1953, parked her car in the parking area,and distributed union literature to the employees as they left their parked automo-biles and walked toward the employees' entrance.As she was distributing thisliterature,EarlDean, the plant watchman, approached her and said: "I'm sorrybut the company doesn't allow no leaflets to be handed out and you have to leavehere."Sukenis agreed to leave and did so.On July 23, 1953, Sukenis, accompanied by Union Representative Krantz,returned to Respondent's property.As they parked their car on the Airport Road,and while walking to the same situs described above for the purpose of distributingunion literature to those employees who were entering the plant, they noticed apolice car stationed at the east or main entrance of the plant which leads to theexecutive offices of Respondent.After they had handed two pamphlets to employees,a policeman of the Holdenville Police Department, who had in the meantime driventhe police car referred to above, around to the west or employees' entrance, appre-hended Sukenis and Krantz and said, "Georgia, we have two warrants for yourarrest.8 . . . You have violated Ordinance No. 413." 9Thereupon Sukenis andKrantz were taken to the Holdenville police stationAfter Sukenis and Krantz left the police station, they returned to the plant thesame day, and again began to distribute union literature to the employees at a pointnear the employees' entrance.10They were again arrested by a city policemanidentified as Kyle, who said that he did not have warrants for them but "We arearresting you again.You have to go back." Sukems testified that "We went back[to the police station] and give them twenty dollars more a piece, cash." 11The next time Sukenis returned to Respondent's property was on August 27, 1953.At that time she merely greeted the employees as they entered the plant to go towork.She was not distributing union literature on this occasion but was againarrested by a Holdenville police officer and taken to the police station.Whenasked on direct examination if, after leaving the police station, she returned tothe plant that same day she answered: "No, sir, I couldn't.They wouldn't let me."8 Sukenis' name 1nas already on the warrant served on her but Krantz' name was insertedlater on the warrant served upon him8This ordinance as herein pertinent, pi ovidesAn ordinance defining trespass, providing the penalties therefor, and declaring anemergency 'Be it ordered by the Mayor and councilmen of the City of IIoldenville, Oklahoma, inregular session assembled'Section 1.Trespass, as used in this ordinance, shall include going upon, or occupyingany public or private property or entrances thereto without the express or implied consentof the owner, lessee, or custodianSection 2It shall be an offense for any person to trespass upon, or enter upon anypublic or private property, within the City of Ioldenville, Oklahoma, against the wishesor consent of the owner, lessee, custodian, or the person rightfully in possession thereof.[Conviction is punishable by a maximum fine of $20.]Passed and approved, this, the 21st day of July, 1953loOn all these occasions heiembefore described, the literature was distributed on theRespondent's property"The General Counsel moved for the admission into evidence of General Counsel'sexhibit marked for identification No 2 which is a copy of a transcript covering the trialof Sukenis and Krantz in the municipal court of the city of Holdenville on August 3, 1953.Respondent objected to the receipt in evidence of this exhibit and the Trial Examinerreserved rulingThis exhibit is hereby admitted in evidence for the limited purpose ofcorroborating other testimony to the effect that Respondent prevented the union repre-sentatives from distributing their literature on its property.Nashville Corporation, 94NLRB 1567 at 1568, 1569Oklahoma provides expressly by statute for the admission ofthe official reporter's certified transcript of notes of testimony "in all cases" with likeeffect as testimony taken by depositionComp St 1921 Sec 3071, Stats 1931, Sec 3827;S 1921, Sec 7324, St. 1931, Sec 13390 ;Young v. Travelers Insurance Co., D.C.,N. DOkl., 2 Fed. Supp 624 (Oki Comp Stat. 1921, Sec. 3071, applied to admit a court reporter'scertified transcript) ; St 1951, May 7, Tit 11, a 18, Sec. 4 (municipal and city courts ;"Such reporter shall have power to certify all transcripts and records of evidence andproceedings taken before him").Rule 43 (a), Rules of Civil Proc. for U. S Dist. Cts. SEAMPRUFE, INC.31The next time Sukenis was on Respondent's property was on October 1, 1953.She did not distribute any union literature at that time, but merely greeted theRespondent's employees as they entered the plant.While she was there, Nicholscame out of the plant and said, "Here you are, Georgia. You are asking for trouble,and you are going to get it.Get the hell away from here." She waited"a while"and then left the Respondent's property.She next drove to the plant on September 26, 1953, in the company of AltheaCovey, another representative of the charging Union.They parked their automobileon the Airport Road and proceeded to the same place on Respondent's property thatthe union representatives had stationed themselves on the previous occasionsdescribed above.They had no union literature with them.Nichols,the plantmanager, came out of the factory while they were standing in the vicinity of theemployees'entrance and told them to leave the plant premises.They did not leaveand, about 10 minutes later, a Holdenville police officer who accosted them said,"Well, I am not going to arrest you because you are not trespassing,but you haveto.Althea Covey,a union representative,accompanied Sukenis to the plant Septem-ber 26, 1953, and on January 29, 1954, Covey went to the plant with Sona Williams,another union representative.Her testimony corroborates Sukenis and Williamsinsofar as it pertains to what they testified occurred on those dates.Upon a study of the evidence on the record as a whole, and based upon the relia-ble, probative,and substantial testimony taken in the case, it is concluded and foundthat:1.Respondent prevented the union representatives from distributing union litera-ture and soliciting union memberships on Respondent'sproperty during the em-ployees' nonworking time, not in the plant, but in and about the parking area.2.Access to Respondent's employees,either upon arrival at or departure fromthe plant, can only be effectively accomplished on the parking lot and the sidewalkleading to the employees'entrance.3. It is virtually impossible to distribute union literature to employees or solicitunion memberships off Respondent's property.124.Respondent enforced a rule forbidding the distribution of union literature onits property.5.No showing was made that the Respondent's no-solicitation rule was necessaryin order to maintain production or preserve discipline in the plant.B.Contentions,analysis, and conclusionsAn employer may lawfully forbid union solicitation on his property if such pro-hibition is nondiscriminatorily promulgated in good faith in order to maintaincleanliness,production,safety, or discipline in the plant and not to interfere withthe employees'rights of self-organization.In fact, this can be done in the func-tional part of the plant, even during the employees'nonworking time, in the interestof keeping the plant clean and orderly,at least where it is not evident that suchactivity cannot readily be conducted somewhere off the employer'spremises.13The fundamental problem involved in the present case consists of the adjustmentof the undisputed right of a property owner to govern the use of its own property,and the employees'undisputed rights of self-organization and collective bargain-ing."The rights of self-organization and collective bargaining guaranteed employeesby the Act include the right "to receive aid, advice,and information from others,concerning these rights and their enjoyment."1"Correlatively,theUnion has theright "to discuss with and inform the employees concerning matters involved in theirchoice."Thomas v. Collins,323 U. S. 516, 534. In some circumstances,however,employees might find it virtually impossible to exercise these rights off the employer'spremises.On the other hand, if the exercise of these rights were conducted on theii InUnited Aircraft Coi p,67 NLRB 594, 606, it was found that the employees did notstop their cars to receive literature,so that "distribution to these employees is virtuallyimpossible ""NL R B v Le Tourneau Co.324 U S 793;Monolith Portland Cement Co,94NLRB 1358,Caldwell FurnitureCo., 199 F.2d 267(C. A. 4), certiorari denied, 345 U S907 ; NL R 13v Ameiscan FurnaceCo , 158 F. 2d 376,380 (C. A. 7) ;NL R. B. vIllinoisToolWoibs.153 F 2d 811,816 (CA. 7)Asto retail department tores, seeEighteenth Annual Repoit of the National Labor Relations Board at page 3114The primary purpose of the Act is to p-inote collective bargaining.N. L. R. B v.Sands ManufacturingCo., 306 U S 33215Wegei haeuaer TimberCo, 31 NLRB 258, 264. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer's property, not on companytime, it might,atmost,be merelyan incon-venience to the employer.Consequently, the Supreme Court has held that where it isnecessary to balance this clash of interests between the employees' rightsto self-organizationand inconvenience to the employer's use of his property, the employees'privilege is weighed more heavily"Moreover, under the facts of thiscase, the rightsaccorded to employees by Section 7 of the Act cannot be curtailed by theordinance,supra,which was enacted by the city of Holdenville. SeeN. L. R. B. v. Hearst Publi-cations,322 U. S. 111, 123,124; Automobile Workers v. O'Brien,339 U. S. 454,458, 459.While a showing by the Employer that "unusual circumstances" pertaining to theoperation of his particular plant might override the Union's right to distribute itsliterature on company property, no such evidenceis presentin this case" Respond-ent's contention (which is contrary to the finding made above) that since the Unionhas adequate means of communication with its employees outside of company prop-erty the enforcement of its no-solicitation rule does not improperly restrict the em-ployees' rights under Section 7 of the Act is answered by the Board's holding in theLe Tourneaucase, which was approved by the Supreme Court,supra,that "It is noanswer to suggest that other means of disseminating union literature are not fore-closed."(54 NLRB 1253, 1261.)The Court of Appeals for the Second Circuitexpressly followed this principle inBonwit Teller, Inc. v. N. L. R. B.,197 F. 2d640, certiorari denied 345 U. S. 905, wherein the Court said on page 645:Normally, an employer cannot forbid union solicitation on company propertyduring nonworking time even where there is no showing that solicitation awayfrom the plant would be ineffective.Republic Aviation Corp. v. N. L. R. B.,324 U. S. 793. This is so because the place of work has been recognized to bethemost effective place for the communication of information and opinionconcerningunionization.Respondent contends, however, that theLe Tourneaucase,supra,isnot control-ling because in that case employees were distributing union literature whereas here,nonemployee solicitors (union representatives) are involved.A study of the legisla-tive history of Section 8 (a) (1) and the cases interpreting solicitation of employeesby a union on the employer's property have persuaded the Trial Examiner that thisasserted distinction is one without a difference.To differentiate between employeessoliciting on behalf of the Union and nonemployeeunionsolicitorswould be adifferentiation not only without substance but in clear defiance of the rationalegiven by the Board and the courts for permitting solicitation.This conclusion isbased on the belief that the rationale enunciated by the Supreme Court in theLe Tourneaucase,supra,is equally applicable in the case of solicitation by unionrepresentatives as well as where the solicitation is done by employees.i$Respondent's argument that to compel it to furnish the Union a place on itsproperty for the Union's use intrying to solicit members would be to compel it toviolate the provisions of the Act which prohibits such interference and contributionof support misconceives the type of situation to which this argument has reference.This principle applies only where the employer prohibitsone unionfrom conductingorganizationalactivities on its premises while, at the same time, he permits a rivalunion to engage insuch activities.SeeCarter Carburetor Corp. v. N. L. R. B.,140 F. 2d 714, 716 (C. A. 8).The Board inLivingston Shirt Corporation,107 NLRB 400, in speaking of theunion's customary means for communicating with employees, stated: "These [means]include individual contact with employees on the employer's premises outside workinghours (absent, of course, a privileged broad no-solicitation rule),solicitation whileenteringand leaving the premises,at their homes, and at unionmeetings."(Empha-sis supplied.)This comment seems directly applicable here.It is found, therefore, that the Respondent's rule prohibiting the distribution ofunion literatureand the solicitation of union membership in and around its parkinglot and the employees' entrance, constitutes an unreasonable impediment to thefreedom of communication essential to the exercise of its employees' rights ofidN. L. R. B. v. Le Tourneau Co., supra,footnote 8 at page 802See N.L. it. B. v. CitiesService Oil Co., supra,at page 152, where the court held that in some circumstancesproperty rights must yield "in order to safeguard the right to collective bargaining."17N. L. it. li. v. Le Tourneau, supra,at page 797.is Respondent's citation ofMaryland DrVdock Co. v. N, L. R. B.,183 F. 2d 538 (C. A. 4)is inapposite as there the court held that where conduct, the natural tendency of which isto impair discipline or efficiency, is found, it may be forbidden by the company where ittakes place on company property. CONTINENTAL BAKING COMPANY33self-organiza1tion,and that Respondent'smaintenance and enforcement of the ruleviolated Section 8 (a) (1) of the Act.19Ill.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE'The activities of Respondent set forth in section II, above, occurring in connectionwith its operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent has prohibited the distribution of union literatureon and near its parking lot during nonworking time, it will be recommended thatRespondent cease and desist from the unfair labor,practice found and from anylike or related acts or conduct which would tend to interfere with, restrain, orcoerce its employees in the exercise of the rights guaranteed under Section 7 of theAct.Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Respondent, Seamprufe, Inc. (Holdenville plant),isengaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2. International Ladies' Garment Workers Union, AFL, is a labororganizationwithin the meaning of Section 2 (5) of the Act.3.By denying the use of its parking lot and adjacent area for the distribution ofunion literature during the nonworking time of its employees, Respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce withinthe meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]19N. L. R. B. v. The Monarch Machine Tool Company,210 F. 2d 183 (C. A. 6) ;CarolinaMills, Inc.,92 NLRB 1141, enforced 190 F. 2d 675 (C. A.4) ; Remington Rand, Inc.,103NLRB 152;Grand Central AircraftCo., 103 NLRB 1114.CONTINENTAL BAKINGCOMPANY, WONDER BAKERYandOFFICEEM-PLOYEES INTERNATIONAL UNION, LOCALNo.2,AFL,PETITIONER.Case No. 5-RC-1457.July 7,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before M. Louise Felton,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certaislemployees of the Employer.109 NLRB No. 14.